Name: 81/114/EEC: Commission Decision of 12 February 1981 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms, including those in the less- favoured farming areas (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-11

 Avis juridique important|31981D011481/114/EEC: Commission Decision of 12 February 1981 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms, including those in the less- favoured farming areas (Only the German text is authentic) Official Journal L 064 , 11/03/1981 P. 0019 - 0020****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 90 , 3 . 4 . 1980 , P . 43 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 4 ) OJ NO L 180 , 14 . 7 . 1980 , P . 34 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . ( 6 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . ( 7 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 12 FEBRUARY 1981 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FEDERAL REPUBLIC OF GERMANY OF EXPENDITURE INCURRED DURING 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/114/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/370/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ), AS LAST AMENDED BY DIRECTIVE 80/666/EEC ( 4 ), AND IN PARTICULAR ARTICLE 13 THEREOF , WHEREAS THE MEASURES TAKEN BY THE FEDERAL REPUBLIC OF GERMANY TO IMPLEMENT DIRECTIVES 72/159/EEC AND 75/268/EEC WERE THE SUBJECT OF FAVOURABLE COMMISSION DECISIONS PURSUANT TO ARTICLE 18 OF DIRECTIVE 72/159/EEC AND TO ARTICLE 13 OF DIRECTIVE 75/268/EEC ; WHEREAS , IN ACCORDANCE WITH ARTICLE 2 OF COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AIDS GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ), THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ; WHEREAS THE APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ( 6 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 7 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF DM 126 005 853.72 BROKEN DOWN AS FOLLOWS : // // // ORDINARY FARMING AREAS // LESS-FAVOURED FARMING AREAS ( TITLE III ) // // UNDER ARTICLE 8 // DM 76 717 845.80 // DM 34 675 678.75 // UNDER ARTICLE 10 // DM 330 362.33 // DM 40 783.48 // UNDER ARTICLE 11 // DM 3 890 118.00 // - // UNDER ARTICLE 12 // DM 459 867.56 // - // UNDER ARTICLE 13 // DM 9 891 197.80 // - // HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVES 72/159/EEC AND 75/268/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EAGGF SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . DM 31 501 463.43 ; WHEREAS A PAYMENT ON ACCOUNT OF DM 24 269 282.34 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 21 ( 3 ) OF DIRECTIVE 72/159/EEC , OF ARTICLE 13 OF DIRECTIVE 75/268/EEC , OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC AND OF ARTICLE 5 ( 1 ) OF DECISION 76/627/EEC ; WHEREAS A BALANCE OF DM 7 232 181.09 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EAGGF TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1977 IN RESPECT OF AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS , SHALL BE DM 31 501 463.43 . THE BALANCE OF THE CONTRIBUTION I.E . DM 7 232 181.09 SHALL BE PAID TO THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 12 FEBRUARY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION